

116 HR 5147 IH: To prohibit the Secretary of Defense from procuring personal protective equipment from certain non-allied foreign nations, and for other purposes.
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5147IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Wittman introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the Secretary of Defense from procuring personal protective equipment from certain non-allied foreign nations, and for other purposes.1.Prohibition on procurement of personal protective equipment from non-allied foreign nations(a)Prohibition(1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:2339d.Prohibition on procurement of personal protective equipment and certain other items from non-allied foreign nations(a)In generalExcept as provided in subsection (c), the Secretary of Defense may not procure any covered item from any covered nation.(b)ApplicabilitySubsection (a) shall apply to prime contracts and subcontracts at any tier. (c)Exceptions(1)In generalSubsection (a) does not apply under the following circumstances:(A)If the Secretary of Defense determines that covered materials of satisfactory quality and quantity, in the required form, cannot be procured as and when needed from nations other than covered nations to meet requirements at a reasonable price.(B)The procurement of a covered item for use outside of the United States.(C)Purchases for amounts not greater than $150,000.(2)LimitationA proposed purchase or contract for an amount greater than $150,000 may not be divided into several purchases or contracts for lesser amounts in order to qualify for this exception.(d)DefinitionsIn this section:(1)Covered itemThe term covered item means an article or item of—(A)personal protective equipment for use in preventing spread of disease, such as by exposure to infected individuals or contamination or infection by infectious material (including surgical masks, respirator masks and powered air purifying respirators and required filters, face shields and protective eyewear, surgical and isolation gowns, and head and foot coverings) or clothing, and the materials and components thereof, other than sensors, electronics, or other items added to and not normally associated with such personal protective equipment or clothing; or(B)sanitizing and disinfecting wipes, testing swabs, gauze, and bandages.(2)Covered nationThe term covered nation means—(A)the Democratic People’s Republic of North Korea;(B)the People’s Republic of China;(C)the Russian Federation; and(D)the Islamic Republic of Iran..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2339c the following:2339d. Prohibition on procurement of personal protective equipment and certain other items from non-allied foreign nations..(b)Future transfer(1)Transfer and redesignationSection 2339d of title 10, United States Code, as added by subsection (a), is transferred to subchapter I of chapter 283 of such title, added after section 3881, as transferred and redesignated by section 1837(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), and redesignated as section 3882. (2)Clerical amendments(A)Target chapter table of sectionsThe table of sections at the beginning of chapter 283 of title 10, United States Code, as added by section 1837(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by inserting after the item related to section 3881 the following new item: 3882. Prohibition on procurement of personal protective equipment and certain other items from non-allied foreign nations..(B)Origin chapter table of sectionsThe table of sections at the beginning of chapter 137 of title 10, United States Code, as amended by subsection (a), is further amended by striking the item relating to section 2339d.(3)Effective dateThe transfer, redesignation, and amendments made by this subsection shall take effect on January 1, 2022. (4)References; savings provision; rule of constructionSections 1883 through 1885 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) shall apply with respect to the transfers, redesignations, and amendments made under this subsection as if such transfers, redesignations, and amendments were made under title XVIII of such Act. 